Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Claims 1 and 3-20 are pending. Claims 10 and 16-20 have been withdrawn. Claim 2 has been canceled. Claims 1 and 11 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2016/0079325 A1 (Lee) in view of Kim et al. US 2015/0179718 A1 (Kim’718) and Kim et al. US 2011/0198598 A1 (Kim’598).

    PNG
    media_image1.png
    652
    710
    media_image1.png
    Greyscale

In re claim 11, Lee discloses (FIGs. 2 & 3) a light-emitting display device, comprising: 
a first substrate 110; 
a subpixel P on the substrate 110, the subpixel P (see FIG. 3 with annotations above) comprising: 
a light-emitting area (see region labeled in FIG. 3 above); and 
a non-light-emitting area (see region labeled in FIG. 3 above); 
a contact area (see region labeled in FIG. 3 above) on the first substrate 110;
a cover layer (a bottom metal of two or more metal layers of 141,150, ¶ 55-56) comprising a plurality of cover layer portions comprising first to third cover layer portions (bottom metal layer of corresponding ones of 141,150), each of the first to third cover portions 141,150 being separated from each other; 

a second passivation layer (an upper portion of 161,162) covering the first cover layer portion (bottom metal layer of 141 in “light-emitting area” as labeled in FIG. 3 above) and the second cover layer portion (bottom metal layer of 150 left of “light-emitting area” in FIG. 3 above), exposing part of the second cover layer portion (part of bottom metal layer of 150 not covered by 161,162), and exposing part of the third cover layer portion (bottom metal layer of 150 in “contact area” in FIG. 3 above); 
a pixel electrode layer (ITO or a top metal layer of 141,150) comprising a plurality of pixel electrode layer portions (ITO or top metal layer corresponding to 141,150) comprising: 
a first pixel electrode layer portion (ITO or top metal layer of 150 left of “light-emitting area” in FIG. 3 above) on the second cover layer portion (bottom metal layer of 150 left of “light-emitting area” in FIG. 3 above); and 
a second pixel electrode layer portion (ITO or top metal layer of 150 in “contact area” in FIG. 3 above) on the third cover layer portion (bottom metal layer of 150 in “contact area” in FIG. 3 above); 
a wall layer 170 (negative photoresist; ¶ 85) on the second passivation layer (upper portion of 161,162), the wall 170 comprising: 
an opening (annotated in FIG. 3 above) exposing part of the first pixel electrode layer (ITO or top metal layer of 150 left of “light-emitting area” in FIG. 3 above); and 
a contact hole (in “contact area” annotated in FIG. 3 above) exposing part of the second pixel electrode layer (ITO or top metal layer of 150 in “contact area” in FIG. 3 above); 

a common electrode layer 142,142’ on the organic emissive layer 145,145’, the common electrode layer 142’ being electrically connected to the second pixel electrode layer (ITO or top metal layer of 150 in “contact area” in FIG. 3 above) in the contact area, 
wherein the opening (annotated in FIG. 3 above) comprises a first undercut shape including a recess of the second passivation layer (upper portion of 161) into the bottom of the wall 170 partially exposing the bottom of the wall 170, 
wherein the contact hole (in “contact area” annotated in FIG. 3 above) comprises a second undercut shape including a recess of the first passivation layer and the second passivation layer (lower and upper portions of 161) into the bottom of the wall 170 partially exposing the bottom of the wall 170, and
wherein a distance d1 (see expanded portion of FIG. 3 annotated below) between the third cover layer (bottom metal layer of 150 in “contact area” in FIG. 3 above) and the wall 170 (d1 being the shortest distance between 150 to 170) is different from a distance d2 (see expanded portion of FIG. 3 annotated below) between the first cover layer (bottom metal layer of 141 in “light-emitting area” in FIG. 3 above) and the wall 170 (d2 being the shortest distance between 141 and 170).

    PNG
    media_image2.png
    541
    643
    media_image2.png
    Greyscale


Lee discloses the wall 170 is formed of a negative type photoresist (¶ 85), but does not explicitly disclose an organic insulating material. However, Kim’718 discloses a display (e.g. FIG. 2) comprising a wall 150 that is formed using an organic material having negative photosensitive property (¶ 40). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lee’s negative photoresist wall 170 using organic material as taught by Kim’718. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 
Lee further discloses (e.g. FIG. 3) wherein at least a portion of the second passivation layer (upper portions of banks 161,162) is disposed on the first passivation layer (lower portions of banks 161,162) and overlaps the first passivation layer (lower portion of banks 161,162), and wherein the first passivation layer (e.g. thinner lower portions of 161,162) and the second passivation layer (e.g. thicker upper portions of 161,162) have different thicknesses. No specific first passivation layer and second passivation layer have been claimed that would structurally distinguish over the respective lower and upper portions of banks 161,162 taught by Lee, wherein a thinner lower portion of banks 161,162 can be considered the first passivation layer and a thicker upper portion of banks 161,162 can be considered the second passivation layer. Alternatively, a thicker lower portion of banks 161,162 can be considered the first passivation layer and a thinner upper portion of banks 161,162 can be considered the second passivation layer.
Lee does not explicitly disclose, however, the lower and upper portions of banks 161,162 are different in material. However, Kim’598 discloses a display (e.g. FIG. 1) comprising pixel 

In re claim 12, Lee discloses (e.g. FIG. 3 above) in a space under the second undercut shape (in “contact area” annotated in FIG. 3 above), the second pixel electrode layer (ITO or top metal layer of 150 in “contact area” in FIG. 3 above) directly contacts a sidewall of at least one of the first and second passivation layers 161. 

In re claim 13, Lee discloses (e.g. FIG. 3 above) the common electrode layer 142,142’ and the second pixel electrode layer (ITO or top metal layer of 150 in “contact area” in FIG. 3 above) electrically contact each other on the sidewall of the first passivation layer (a lower portion of 161 in contact with 142’) exposed in the contact area. 

In re claim 14, Lee discloses (e.g. see FIG. 3 above) the common electrode layer 142’ is over all layers (e.g. 150 and 145’) exposed in the contact area (see FIG. 3 annotated above). No specific “layers” have been claimed that would define “all layers”. As such, the claimed “all .


Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2016/0079325 A1 (Lee) in view of Park et al. US 2014/0183479 A1 (Park), Kim et al. US 2015/0179718 A1 (Kim’718), and Kim et al. US 2011/0198598 A1 (Kim’598).

    PNG
    media_image3.png
    652
    712
    media_image3.png
    Greyscale

In re claim 1, Lee discloses (FIGs. 2 & 3) a light-emitting display device, comprising: 
a first substrate 110; 
an interlayer insulating layer 130 on the first substrate 110; 

a light-emitting area (see region labeled in FIG. 3 above); and 
a non-light-emitting area (see region labeled in FIG. 3above); 
a contact area (see region labeled in FIG. 3 above) on the first substrate 110.
Lee discloses electrodes 141,150 formed in the light-emitting area, non-light-emitting area, and the contact area as shown in FIG. 3 annotated above, and these electrodes are reflective and may be formed of a transparent conductive material (e.g. ITO), and also include, e.g. at least two or more metal layers (¶ 55-56). Lee does not explicitly disclose the electrodes comprise three layers, wherein the lowermost layer is a metal layer. However, Park discloses (e.g. FIGs. 3-4) a display device comprising electrodes 351,360 formed in different areas, wherein the electrode comprises a transparent conductive material (e.g. ITO) 354,361 for high work function (¶ 67,74) above a reflective layer 355,362 comprising, e.g. Mo/AlNd for high reflectance (¶ 69,74). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lee’s electrodes 141,150 to have a multi-layered structure comprising, e.g. Mo/AlNd/ITO as taught by Park to form high work function and high reflectance electrodes to increase light output efficiency. 
As such, Lee in view of Park teaches a metal layer (Mo of Mo/AlNd/ITO) on the interlayer insulating layer 130 on the first substrate 110, the metal layer (Mo) comprising a plurality of metal layer portions (Mo of corresponding ones of 141,150), the plurality of metal layer portions comprising: 
first and second metal layer portions (Mo of 141,150) disposed separately in the light-emitting area and in the non-light-emitting area (see FIG. 3 above; first metal layer portion corresponds to Mo of 150 to the left of “light-emitting area” and second metal layer portion corresponds to Mo of 141 in “light-emitting area”); and

a cover layer (AlNd of Mo/AlNd/ITO) comprising a plurality of cover layer portions comprising first to third cover layer portions (AlNd of corresponding ones of 141,150) disposed separately and respectively corresponding to the first to third metal layer portions (Mo of corresponding ones of 141,150); 
a first passivation layer (a lower portion of 161,162) covering the third cover layer portion (AlNd of 150 in “contact area” in FIG. 3 above) in the contact area (see FIG. 3 above), the first passivation layer (lower portion of 161,162) exposing part of the third cover layer portion (part of AlNd of 150 not covered by 161,162); 
a second passivation layer (an upper portion of 161,162) covering the first cover layer portion (AlNd of 150 to the let of “light-emitting area” in FIG. 3 above) and the second cover layer portion (AlNd of 141 in annotated in FIG. 3 above), exposing part of the second cover layer portion (part of AlNd of 141 not covered by 161,162), and exposing part of the third cover layer portion (AlNd of 150 in “contact area” in FIG. 3 above); 
a pixel electrode layer (ITO of Mo/AlNd/ITO) comprising a plurality of pixel electrode layer portions (ITO corresponding to 141,150) comprising: 
a first pixel electrode layer portion (ITO of 141 annotated in FIG. 3 above) on the second cover layer portion (AlNd of 141 in annotated in FIG. 3 above); and 
a second pixel electrode layer portion (ITO of 150 in “contact area” in FIG. 3 above) on the third cover layer portion (AlNd of 150 in “contact area” in FIG. 3 above); 
a wall layer 170 (negative photoresist; ¶ 85) on the second passivation layer (upper portion of 161,162), the wall 170 comprising: 
an opening (annotated in FIG. 3 above) exposing part of the first pixel electrode layer (ITO of 141 in “light-emitting area” in FIG. 3 above); and 

an organic emissive layer 145,145’ on the wall 170 and the first and second pixel electrode layers (ITO of 141,150); and 
a common electrode layer 142,142’ on the organic emissive layer 145,145’, the common electrode layer 142’ being electrically connected to the second pixel electrode layer (ITO of 150 in “contact area” in FIG. 3 above) in the contact area, 
wherein the opening (annotated in FIG. 3 above) comprises a first undercut shape including a recess of the second passivation layer (upper portion of 161) into the bottom of the wall 170 partially exposing the bottom of the wall 170, and 
wherein the contact hole (in “contact area” annotated in FIG. 3 above) comprises a second undercut shape including a recess of the first passivation layer and the second passivation layer (lower and upper portions of 161) into the bottom of the wall 170 partially exposing the bottom of the wall 170. 
Lee discloses the wall 170 is formed of a negative type photoresist (¶ 85), but does not explicitly disclose an organic insulating material. However, Kim’718 discloses a display (e.g. FIG. 2) comprising a wall 150 that is formed using an organic material having negative photosensitive property (¶ 40). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lee’s negative photoresist wall 170 using organic material as taught by Kim’718. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 277 F.2d 197, 125 
Lee further discloses (e.g. FIG. 3) wherein at least a portion of the second passivation layer (upper portions of banks 161,162) is disposed on the first passivation layer (lower portions of banks 161,162) and overlaps the first passivation layer (lower portion of banks 161,162), and 
Lee does not explicitly disclose, however, the lower and upper portions of banks 161,162 are different in material. However, Kim’598 discloses a display (e.g. FIG. 1) comprising pixel defining layer 70 having the same function as Lee’s banks 161,162, used to define pixels, wherein Kim’598’s pixel defining layer 70 comprises a thin inorganic lower layer 71 and an organic upper layer 72 to prevent defects in the edge area of the pixels by insulating the edge to prevent light from emitted in the defected area (¶ 63-64). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lee’s banks 161,162 as a dual layer structure to include a thin inorganic lower layer and an organic upper layer to prevent defects from affecting light emission as taught by Kim’598. As such, the thin inorganic lower layer teaches the claimed first passivation layer while the organic upper layer teaches the claimed second passivation layer that overlaps the first passivation layer (inorganic lower layer), and wherein the first passivation layer (inorganic lower layer) and the second passivation layer (organic upper layer) have different thicknesses (inorganic layer being thin, ¶ 64). 

In re claim 3, Lee discloses (e.g. FIG. 3 above) the first undercut shape corresponds to the recess of the second passivation layer (i.e. upper portion of 161) and the second undercut 

In re claim 4, Lee discloses (e.g. FIG. 3 above) in a space under the second undercut shape (in “contact area” annotated in FIG. 3 above), the second pixel electrode layer (ITO of 150 in “contact area” in FIG. 3 above) directly contacts a sidewall of at least one of the first and second passivation layers 161. 

In re claim 5, Lee discloses (e.g. FIG. 3 above) the common electrode layer 142,142’ and the second pixel electrode layer (ITO of 150 in “contact area” in FIG. 3 above) electrically contact each other on the sidewall of the first passivation layer (a lower portion of 161 in contact with 142’) exposed in the contact area. 

In re claim 6, Lee discloses (e.g. see FIG. 3 above) the common electrode layer 142’ is over all layers (e.g. 150 and 145’) exposed in the contact area (see FIG. 3 annotated above). No specific “layers” have been claimed that would define “all layers”. As such, the claimed “all layers” do not distinguish over 150 and 145’ exposed in the “contact area” as annotated in FIG. 3 above.

In re claim 7, Lee discloses (e.g. see FIG. 3 above) a first portion of the organic emissive layer 145 on the wall 170 and a second portion of the organic emissive layer 145 on the first pixel electrode layer (ITO of 141 in “light-emitting area” in FIG. 3 above) are separated from each other by the first undercut shape. Organic emissive layer 145 is discontinuous as shown in in FIG. 3. 

    PNG
    media_image4.png
    652
    732
    media_image4.png
    Greyscale

In re claim 9, Lee discloses (e.g. see alternative interpretation with annotated FIG. 3 above) the first pixel electrode layer portion (ITO of 150 in “light-emitting area” in FIG. 3 above) and the common electrode (portion of 142 above wall 170) are separated from each other by the first undercut shape; and the second pixel electrode layer portion (ITO of 150 in “contact area” in FIG. 3 above) directly contacts the common electrode (150 contacts 142’ in “contact area” annotated in FIG. 3 above). 


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Park, Kim’718 and Kim’598 as applied to claim 1 above or the combination .
In re claims 8 and 15, the combination of Lee, Park, Kim’718 and Kim’598 discloses the claimed invention including the first passivation layer (lower portion of Lee’s banks 161,162, or inorganic layer 71 in Kim’598), the second passivation layer (upper portion of Lee’s banks 161,162, or organic layer 72 in Kim’598), and the organic insulating layer (Lee’s wall 170). 
Lee does not explicitly a black base material in one or more of: the first passivation layer, the second passivation layer, and the organic insulating layer. 
However, Kim’156 discloses a display device (e.g. FIG. 2) comprising banks 162 that is formed of a black resin (¶ 99). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lee’s banks 161,162  (corresponding to claimed first and second passivation layers) or Kim’598’s organic upper bank layer 72 (corresponding to claimed second passivation layer) using black resin as taught by Kim’156 to improve contrast and reduce light pollution between adjacent pixels as is well-known in the art.

Response to Arguments
Applicant's arguments filed 28 December 2020 have been fully considered but they are not persuasive. 
Applicant argues the prior art does not teach the amended claim reciting “wherein at least a portion of the second passivation is disposed on the first passivation layer and overlaps the first passivation layer, and wherein the first passivation layer and the second passivation layer have different thicknesses” (Remark, page 14)
This is not persuasive because no specific first passivation layer and second passivation layer have been claimed that would structurally distinguish over the respective lower and upper portions of banks 161,162 taught by Lee. For example, a thinner lower portion (e.g. lower 1/3) of 
Furthermore, it would be obvious to form Lee’s banks 161,162 to have a dual layer structure as taught by Kim’598 as explained in details in the rejections above. More specifically, Kim’598 teaches forming a pixel defining layer to include a thin inorganic lower layer 71 and an organic upper layer 72 has the benefit of preventing defects in the edge area of the pixels by insulating the edge to prevent emission of light from the defected area (¶ 63-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815